DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I invention, species mounting of strain gauge to an electronics board; Figs. 8 and 9; Fig. 3 and Fig. 18, in the reply filed on 17 August 2022 is acknowledged.  Applicant has withdrawn claims 3-5 and 8.

Drawings
The drawings are objected to because the “pocket” recited in the claims is not indicated in the instant drawings with a reference number, nor does the instant specification employ a reference number for the term “pocket.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The instant specification fails to employ a reference number for the claim term “pocket.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Instant dependent claims 2 and 24 recite an “instrumentation device.”  The instant specification fails to employ “instrumentation device,” but does employ “instrumentation tools,” and “instrumentation chassis” but it’s unclear if the two are equivalents, rendering the claims indefinite.  Does the limitation “instrumentation device’ include both an “instrumentation tool” and an “instrumentation chassis?”  Furthermore, it is unclear as to the overall scope of the claimed “instrumentation device.”  Although instant dependent claims 24 applies limitations to the “instrumentation device,” it is unclear if the ‘device’ includes other ‘tools’ or “chassis” or potentially other components, as well as what equivalents can be clearly considered in the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0096620 to Perrin et al. and U.S. 2019/0145244 to Moriarty.  Perrin et al. disclose a drilling system (see Fig. 1 and entire reference) including an internal assembly (see Fig. 5) including a chassis (510, 570); and a strain gauge (540) coupled to a drill collar (550), the strain gauge being configured to output a signal associated with a strain deformation of the drill collar, the drill collar (550) coupled to and enclosing the internal assembly such that a strain deformation of the drill collar will inherently cause the strain deformation of the internal assembly; wherein the chassis encloses an instrumentation device/electrical chassis (570) of the drilling system (as recited in instant dependent claim 2); the chassis including a pocket (530) in an outer surface thereof, and the strain gauge being positioned within the pocket (as recited in instant dependent claim 7); further including a controller at least partially within the chassis, the strain gauge configured to transmit a signal indicative of a bending strain associated with both the drill collar and the chassis to the controller (see paras 0042, 0052, 0057 and 0060) (as recited in instant dependent claim 21); the controller being inherently on an electronics board or equivalent, thus also within the chassis, the electronics board being coupled to the strain gauge configured to receive signals from the strain gauge indicative of the strain deformation of the drill collar and/or the internal assembly (as recited in instant dependent claims 22 and 24).  Perrin et al. do not explicitly disclose that the strain gauge, or strain gauges are mounted or directly coupled to the chassis and/or the electronics board thus transmitting bending strain of the chassis and/or electronics board and/or internal assembly to the controller and the electronics board storing information regarding the strain deformation of the internal assembly (as recited in instant independent claim 1, and instant dependent claims 6, 22-24).  
Moriarty discloses a drilling system (see entire reference) wherein a strain gauge is mounted/coupled directly to an electronics board (145, 240, 245) mounted to a chassis (202) of a tool (200) which is a measurement subassembly of a downhole/drilling tool, with associated electrical components (250) may monitor, process and/or record the strain and fatigue experienced by the electronics assembly (240) due to drilling, the circuit board (245) and/or electronic components (250) during operation of the tool and store/record the strain deformation and fatigue measured (see para 0047); further including an internal assembly, being a frame (260) associated with the chassis.  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to mount/coupled a strain gauge directly to the electronics board of the drilling system disclosed by Perrin et al, as taught by Moriarty, thus transmitting bending strain of the chassis and/or electronics board and/or internal assembly associated with these components to a controller, since incorporating strain gauges with circuit boards would aid in the monitoring the accumulated strain and fatigue during the operational life of the electronics board (see para 0039) as well as storing/recording the strain information, thus meeting the meeting all remaining limitations recited in instant claims 1, 6, and 22-24.

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861